TYSON, Judge.
John Paul Elder has filed an appeal from his conviction in the Circuit Court of Madison County, Alabama, for receiving stolen property in the second degree, and the record of such conviction has been filed in this court according to the requirements of law.
The appellant was represented at trial by counsel, the Honorable John W. Caylor. Appellant’s counsel has filed a motion to withdraw as counsel on appeal and this court has granted this motion.
Appellant, John Paul Elder, is presently without counsel and the requirements of law mandate that appellant, being an indigent, be represented by counsel on appeal of his original conviction in this court.
NOW, THEREFORE, this cause is hereby remanded to the Circuit Court of Madison County, Alabama, with instructions for that court to appoint counsel to file a brief in the Court of Criminal Appeals within 45 days of the date of this order.
REMANDED TO CIRCUIT COURT FOR APPOINTMENT OF COUNSEL WHO SHALL FILE BRIEF IN BEHALF OF APPELLANT IN THE COURT OF *873CRIMINAL APPEALS OF ALABAMA WITHIN 45 DAYS OF THIS DATE. 
All the Judges concur.